Filed 2/16/16 P. v. Williams CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068671

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD244308)

CORY B. WILLIAMS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Dwayne K. Moring, Judge. Affirmed.

         Benjamin Kington for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Cory B. Williams entered guilty pleas to two counts of unlawful sexual intercourse

with a minor under age 16. (Pen. Code,1 § 261.5, subd. (d).) In 2014 Williams was

granted probation on various terms and conditions and was ordered to register as a sex

offender under section 290.006. Williams appealed from his original sentencing.



1        All further statutory references are to the Penal Code unless otherwise specified.
       In case D064768, filed January 29, 2015, this court affirmed the convictions but

struck the residency requirement in the probation conditions. This court also reversed the

order requiring Williams to register as a sex offender and remanded for a new hearing on

the registration issue.

       On remand the court held a new hearing, received additional briefing and the

report of a psychologist. Once again the trial court exercised its discretion to order

Williams to register as a sex offender.

       Williams filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25

Cal.3d 436 (Wende) indicating he has not been able to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

required by Wende.

       We offered Williams the opportunity to file his own brief in this appeal. Williams

has not responded.2

                                       DISCUSSION

       As we have noted, counsel has filed a brief pursuant to Wende, supra, 25 Cal.3d

436 asking this court to review the record for error. Although counsel has not cited

Anders v. California (1967) 386 U.S. 738 (Anders), counsel has nevertheless complied




2      Since our previous opinion, contained in the clerk's transcript, discusses the facts
of the underlying offenses, we find it unnecessary to again discuss the facts of those
offenses here.
                                              2
with Anders by identifying a possible, but not reasonably arguable issue for reversal on

appeal:

       Whether the trial court abused its discretion in ordering Williams to register as a

sex offender.

       We have reviewed the entire record as required by Wende, supra, 25 Cal.3d 436

and Anders, supra, 386 U.S. 738. We have not been able to identify any reasonably

arguable issue for reversal on appeal. Competent counsel has represented Williams on

this appeal.

                                      DISPOSITION

       The judgment is affirmed.




                                                                             HUFFMAN, J.

WE CONCUR:


                BENKE, Acting P. J.


                     O'ROURKE, J.




                                             3